Citation Nr: 0709674	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (board) on appeal from an August 2003 
rating decision of the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD, and awarded a 30 percent rating, 
effective February 15, 2002, and denied hypertension.  The 
veteran disagreed with the rating for PTSD and the denial of 
service connection for hypertension, and the current appeal 
ensued.  

By rating decision of March 2005, the veteran's PTSD was 
increased from 30 percent to 50 percent, effective 
February 2002.  The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  

The issue of entitlement to service connection for 
hypertension being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, impaired memory, 
with disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as school, family relations, judgment, or 
thinking; he does not exhibit homicidal ideation, obsessional 
rituals that interfere with routine activities, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance or 
hygiene, or inability to establish and maintain effective 
relationships.   



CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This was accomplished.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  

The RO sent a letter to the veteran in June 2002 which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
duty to assist, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

Following the June 2002 notice letter, the RO granted service 
connection for PTSD.  For PTSD, the RO assigned disability 
ratings and effective dates.  As set forth in Dingess, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Because the 
veteran's PTSD claim has been granted, i.e., proven, and he 
was assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and an effective date, because the claim 
has already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for a higher rating by way 
of a statement of the case.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Evaluation of PTSD

Service connection was established for PTSD by rating 
decision of August 2003.  A 30 percent evaluation was 
assigned, effective from February 2002.  In a March 2005 
rating decision, the veteran's rating was increased from 
30 percent to 50 percent, effective February 2002.  This 
evaluation has been in effect to this date.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of private 
treatment records from Andrew Jensen Counseling, PA, from 
October 2002 to September 2005, VA outpatient treatment 
reports from August 2004 to October 2005, and January 2003 
and September 2005 VA psychiatric examinations, -- it is the 
Board's conclusion that the veteran's symptoms remain most 
consistent with no more than the schedular criteria for a 50 
percent rating throughout the appeal period.  The evidence 
does not support a higher rating for PTSD.

Andrew Jensen, PhD, treated the veteran since October 2002.  
His treatment showed the veteran suffered from nervousness, 
anxiety, outbursts of rage, and a history of suicidal 
thoughts.  The veteran was encouraged by Dr. Jensen, on more 
than one occasion, to seek inpatient treatment for his PTSD, 
which he declined to do.  Dr. Jensen noted that the veteran 
sometimes exhibited mental confusion wherein he was not 
certain of where he was and what he was doing.  He was found 
to be distant from his wife and children, exhibit social 
withdrawal, and was noted at work to have an inability to 
function as a team player.  His work performance was 
described as poor.  Dr. Jensen consistently indicated that 
the veteran's GAF was 35; and only on one earlier occasion, 
he described the veteran's GAF as 37.  

VA outpatient treatment records from August 2004 to October 
2005, show that in August 2004, the veteran was found not to 
be interested in psychotropic medication.  In June 2005, VA 
found that no additional therapist time was needed.  Two 
months later, the examiner indicated that the veteran was 
more irritable, more stressed, and noted that he was changing 
jobs every three years.  His mental status examination showed 
he was neat, well groomed, tense, anxious, and cooperative 
with a constricted affect.  He had organized thinking, was 
logical, oriented and his insight was intact.  He was more 
open to antidepressants.  In October 2005, the veteran had 
more concentration problems, was anxious and tense, but his 
insight was good and he had no psychosis.  He requested a 
lowering in the dosage of his medication.  

In January 2003, the veteran underwent a VA psychiatric 
examination.  His affect was noted to be saddened, he was 
depressed, and he was hypervigilant, especially in crowded 
areas.  In his September 2005 VA psychiatric examination, he 
was described to have a somber attitude, was distant, and 
rude to others.  He related that he worked alone most of the 
time and was only friends with other veterans.  Mental status 
examination showed he was oriented, well groomed, and had no 
hallucinations or delusions, except that he sometimes saw 
snakes from his peripheral vision, something he often saw 
while stationed in Vietnam.  He had a restricted affect.  He 
had passive suicidal thoughts but no homicidal thoughts or 
plans.  His short and long term memory was intact.  His 
judgment and impulse control were good.  His mood was 
anxious.  He had no obsessions, compulsions, or panic 
attacks.  He had interrupted sleep and nightmares at least 
twice a week.  He participated in group therapy at the Vet 
Center between two to four times a month.  The diagnosis was 
moderate, chronic PTSD.  His GAF was 50.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as anxiety, depression, 
periodic short term memory loss, and disturbed mood, as to 
establish no more than a 50 percent schedular evaluation.  
The evidence does not show deficiencies in most areas due to 
symptoms such as, illogical speech, obsessional rituals, near 
constant panic or depression, impaired impulse control, or 
obsessional rituals.  Mental status examination of 
September 2005 revealed that the veteran's short and long 
term memory was intact and that his judgment and impulse 
control were good.  As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, on VA examination in September 2005, the 
veteran was assigned a GAF score of 50, indicating serious 
symptoms.  The veteran's PTSD symptoms are adequately 
compensated by the 50 percent rating currently assigned.  
Although Dr. Jensen consistently rated the veteran's GAF 
score as 35, none of the medical evidence presented showed 
impairment in reality testing or problems with his 
communication.  While the veteran has some problems in the 
areas of work and family, the evidence shows that he has been 
able to sustain a marriage for over 27 years and is able to 
function at work.  See September 2005 VA examination report.  
There is also no evidence of the following: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; impaired 
impulse control; or that he has any problems with his 
personal appearance and hygiene.  Given the foregoing, the 
Board must find that the veteran does not meet the criteria 
for the next higher rating of 70 percent.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased initial rating for PTSD, in 
excess of 50 percent, is denied.  



REMAND

Further development is required in this case.  The veteran 
alleges that service connection is warranted for hypertension 
based upon aggravation by his service-connected diabetes 
mellitus, Type II.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected 38 C.F.R. § 3.310(b) (2006).  In 
this regard, the veteran underwent a VA examination in 
January 2003.  An April 2003 addendum to that examination 
report indicates that the veteran's hypertension is not 
caused by his service-connected diabetes mellitus.  The 
examiner gives no rationale for this opinion and moreover, 
does not address whether it is at least a likely as not if 
the veteran's nonservice-connected hypertension has been 
aggravated by the service-connected diabetes mellitus. This 
determination needs to be made prior to final adjudication of 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should undergo VA 
examination related to his hypertension.  
The claims folder should be reviewed 
prior to examination of the veteran.  All 
indicated studies should be performed.  
The examiner, after fully evaluating the 
veteran, should provide opinions on the 
following: 1) whether it is at least as 
likely as not, that the veteran's 
hypertension is caused by his service-
connected diabetes mellitus, (in 
addressing this question the examiner 
should comment on the March 2002 opinion 
by Dr. Kobak), and 2) whether it is at 
least as likely as not that the veteran's 
hypertension is aggravated by the 
veteran's service-connected diabetes 
mellitus.  If aggravation is found, the 
examiner should identify the baseline 
level of severity of hypertension, 
pointing to medical evidence before the 
onset of aggravation or the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
current level of severity.  In addressing 
the aggravation question, the examiner 
should also identify any impairment which 
is due to the natural progression of the 
disease.  A complete rationale for all 
opinions made should be provided.

3.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case.  He should be provided an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


